Citation Nr: 0907702	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  06-30 138	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1.  Entitlement to an effective date earlier than July 8, 
2004, for the grant of service connection for rheumatic heart 
disease.  

2.  Entitlement to an effective date earlier than July 8, 
2004, for the grant of service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel
INTRODUCTION

The Veteran had active military service from August 1944 to 
June 1945.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
granted service connection for rheumatic heart disease 
and hypertension - secondary to or as residuals of already 
service-connected rheumatic fever, and assigned 30 and 10 
percent disability ratings, respectively, retroactively 
effective from July 8, 2004, the date of receipt of the 
Veteran's petition to reopen these previously denied claims.  
He appealed for an earlier effective date for the grant of 
service connection.

As support for his claims, the Veteran testified at a hearing 
at the RO in February 2009 (Travel Board hearing).  The 
undersigned Veterans Law Judge presided.

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  In February 2001, the RO denied the Veteran's claim for 
service connection for "heart problems".  Also in that 
decision, the RO confirmed and continued the existing 0 
percent (i.e., noncompensable) rating for the already 
service-connected residuals of rheumatic fever.

2.  The RO notified the Veteran of that decision later in 
February 2001, also apprising him of his procedural and 
appellate rights, but he did not appeal.



3.  More than one year later, on July 8, 2004, the Veteran 
filed a petition to reopen his claim for service connection 
for "heart problems" due to his rheumatic fever (also 
requesting a higher rating for the rheumatic fever), and 
service connection was subsequently established in the July 
2005 RO decision at issue for rheumatic heart disease and 
hypertension secondary to or as residuals of the already 
service-connected rheumatic fever.

4.  The RO assigned an effective date of July 8, 2004, for 
the grant of service connection for the rheumatic heart 
disease and hypertension, as this was the date of receipt of 
the veteran's petition to reopen these previously denied, 
unappealed, claims.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
July 8, 2004, for the grant of service connection for 
rheumatic heart disease and hypertension.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.105, 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.326(a) (2008).



Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims, as 
here, pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was recently amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  
See 73 FR 23353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim, as it was in this case, 
in March 2005.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice was not provided prior to 
the initial adjudication of the claim or, if provided, was 
inadequate or incomplete, this timing error can be "cured" 
by providing any necessary notice and then readjudicating the 
claim, including in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC), such that the intended purpose of 
the notice is not frustrated and the Veteran is given ample 
opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial.  VA then bears the burden of 
rebutting this presumption by showing the essential fairness 
of the adjudication will not be affected because, for 
example:  (1) the defect was cured by actual knowledge on the 
part of the claimant, see Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007).  Additionally, consideration 
also should be given to "whether the post-adjudicatory notice 
and opportunity to develop the case that is provided during 
the extensive administrative appellate proceedings leading to 
the final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 
Vet. App. at 46.  See, too, Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding the Board had erred by relying 
on various post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

As already alluded to, in March 2005 the RO sent the Veteran 
a letter informing him of the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  The letters also 
informed him that VA would assist him in obtaining evidence 
necessary to support his claims, such as records in the 
custody of a Federal department or agency, including the 
Social Security Administration (SSA).  He was advised that it 
was ultimately his responsibility to send other, private 
medical records or to provide a properly executed release so 
that VA could request the records for him.  The content of 
that pre-decisional letter provided him complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duties to notify and assist.  He 
was advised of his opportunities to submit additional 
supporting evidence and of his and VA's respective 
responsibilities in obtaining this supporting evidence.



Also keep in mind that March 2005 letter was sent when the 
Veteran was trying to establish his underlying entitlement to 
service connection, since granted in the July 2005 RO 
decision at issue.  In Goodwin v. Peake, 22 Vet. App. 128 
(2008), the Court held that where, as here, a service 
connection claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to any 
downstream initial rating and effective date elements.  The 
Court added that its decision was consistent with its prior 
decisions in Dingess, Sanders, supra, and Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In this regard, the 
Court emphasized its holding in Dingess that "once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated."  Dingess, 
19 Vet. App. at 490.  Thereafter, once a NOD [Notice of 
Disagreement] has been filed, only the notice requirements 
for rating decisions and SOCs described within 38 U.S.C. §§ 
5104 and 7105 control as to the further communications with 
the appellant, including as to what "evidence [is] necessary 
to establish a more favorable decision with respect to 
downstream elements ...."  Id.

Here, the August 2006 SOC cited the relevant statutes and 
regulations governing the downstream claim for an earlier 
effective date, and following receipt of that SOC the Veteran 
had an additional 60 days to submit more evidence, including 
evidence of an earlier-filed claim that had not been 
previously decided and become final and binding in the 
absence of an appeal.  See Huston v. Principi, 17 Vet. App. 
195 (2003) (indicating VCAA notice requires apprising the 
veteran that evidence of an earlier-filed claim is needed to 
substantiate a claim for an earlier effective date).  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, all obtainable 
evidence that he and his representative identified as 
relevant to the claims has been obtained and associated with 
the claims file for consideration, including the 
service treatment records (STRs), reports of private medical 
examinations as a civilian, and the VA medical treatment and 
evaluation records.

Neither the Veteran nor his representative has identified any 
other pertinent evidence, not already of record, which needs 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to his VCAA 
notices.

A post-decisional December 2006 letter informed the Veteran 
of the downstream disability rating and effective date 
elements of his initial, underlying claim for service 
connection.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007); see also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Although the claims were not readjudicated after the 
Veteran received notice about the laws regarding degrees of 
disability or effective dates for the grant of service 
connection, he has not been prejudiced as no new evidence was 
submitted after the letter was sent.  If the RO had 
readjudicated his claims, the outcome would have been the 
same as in the August 2006 SOC.  See Medrano v. Nicholson, 21 
Vet. App. 165, 173 (2007).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this case for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit to the Veteran.  
The Court has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

Earlier Effective Date Claims

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore.  38 U.S.C.A. § 5110(a).  The 
date of entitlement to an award of service connection is the 
day following separation from active service, or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).  

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied, and the claimant fails to 
timely appeal the decision by filing a NOD within the one-
year period prescribed in 38 U.S.C.A. § 7105(b)(1), and a 
substantive appeal (VA Form 9 or equivalent statement) within 
60 days of the SOC or within the remainder of the one-year 
period following notification of the decision in question, 
the decision becomes final and binding on him based on the 
evidence then of record and the claim may not thereafter be 
reopened or allowed, except upon the submission of new and 
material evidence or a showing that the prior final decision 
contained clear and unmistakable error (CUE).  
See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.105, 
20.200, et. seq.  

The RO denied the veteran's claim for service connection for 
"heart problems" in February 2001.  Also in that decision, 
the RO confirmed and continued the existing 0 percent (i.e., 
noncompensable) rating for the already service-connected 
residuals of rheumatic fever.  The Veteran did not appeal 
that decision, and therefore it is final and binding on him 
based on the evidence then of record.  Moreover, an earlier 
effective date of June 21, 2000 (the date he filed that 
claim) cannot be assigned.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2008).  
The Veteran has not alleged in his pleadings that there was 
CUE in that February 2001 rating decision, and this is not 
otherwise indicated by the evidence on file at the time of 
that decision.  38 C.F.R. § 3.105(a)



In testifying during his hearing and in the written 
statements that he and his representative have submitted at 
other times during the course of his appeal, the Veteran 
argued that the effective date should nonetheless go back to 
when he initially filed his claim for VA benefits in 2000.  
In fact, he ideally wants an even earlier effective date 
retroactive to 1945 or 1946, when his military service ended 
and his rheumatic fever was service connected (the condition 
that formed the basis for also granting secondary service 
connection for his heart disease and hypertension).

Unfortunately, this type of argument has been considered and 
rejected by the Court in previous cases.  The Court held that 
the rule of finality regarding an original claim implies that 
the date of that claim is not to be a factor in determining 
an effective date if the claim is later reopened.  The Court 
held that the term "new claim," as it appears in 38 C.F.R. § 
3.400(q)(1)(ii), means a claim to reopen a previously and 
finally denied claim.  See Sears v. Principi, 16 Vet. App. 
244, (2002); see also Livesay v. Principi, 15 Vet. App. 165, 
172 (2001) (holding the plain meaning of § 5110 to be that 
"the phrase 'application therefor' means the application 
which resulted in the award of disability compensation that 
it to be assigned an effective date under section 5110."); 
Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) 
(affirming assignment of an effective date for a service-
connection award based upon the reopened claim as the date on 
which the veteran "first sought to reopen his claim").  
Accordingly, the veteran is not entitled to an effective date 
back to 2000 or earlier (1945/46).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  Any communication or action indicating 
an intent to apply for one or more VA benefits may be 
considered an informal claim.  38 C.F.R. § 3.155.  An 
informal claim must identify the benefit sought.  
An "application" is defined as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 
F.3d. 1351 (Fed. Cir. 1999).

Here, it was not until July 8, 2004, that the veteran filed a 
petition to reopen his claim for service connection for 
"heart problems" due to his rheumatic fever 
(also requesting a higher rating for the rheumatic fever).  
And service connection was subsequently established in the 
July 2005 RO decision at issue for rheumatic heart disease 
and hypertension secondary to or as residuals of the already 
service-connected rheumatic fever.  The RO assigned an 
effective date of July 8, 2004, for the grant of service 
connection for the rheumatic heart disease and hypertension, 
as this was the date of receipt of the veteran's petition to 
reopen these previously denied, unappealed, claims.  This 
date is the correct effective date.

The Board does not dispute the Veteran had rheumatic heart 
disease and hypertension prior to filing the July 8, 2004, 
petition to reopen this claim.  But that is not the 
dispositive issue.  Rather, according to the applicable 
statute and regulation, and case law, the effective date for 
the grant of service connection for these disabilities may be 
no earlier than the actual date of receipt of his petition to 
reopen these claims - which, as mentioned, was not until 
July 8, 2004.  There simply is no legal entitlement to an 
earlier effective date prior to when he filed the petition to 
reopen these claims.  VA is not required to anticipate any 
potential claim for a particular benefit where no intention 
to raise it was expressed with VA.  See again Brannon v. 
West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. 
App. 352, 356-57 (1995).  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U. S. C. A. 5107(b) and 38 C.F.R. 
§§ 3.102, 4.3 regarding reasonable doubt are not applicable, 
and the claims must be denied.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).




ORDER

The claim for an effective date earlier than July 8, 2004, 
for the grant of service connection for rheumatic heart 
disease is denied.  

The claim for an effective date earlier than July 8, 2004, 
for the grant of service connection for hypertension also is 
denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


